—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered July 21, 1992, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant’s request for new counsel, first made on the day of the trial, the attorney having already represented defendant for some nine months commencing with his arrest, was properly denied as a delaying tactic (see, People v Medina, 44 NY2d 199, 208-209). Nor can the court be faulted for defendant’s own outbursts in front of the jury. Contrary to defendant’s argument, these outbursts did not require the court to order a competency hearing for defendant, where neither defense counsel nor the prosecutor requested such a hearing and it was undisputed at sentencing that defendant would be found competent (CPL 730.10; see, People v Greco, 177 AD2d 648, lv denied 79 NY2d 857). Concur—Ellerin, J. P., Asch, Rubin, Nardelli and Williams, JJ.